Case 9:14-cr-80227-DMM Document 1412 Entered on FLSD Docket 06/05/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 14-80227-CR-MIDDLEBROOKS

   UNITED STATES OF AMERICA,

          Plaintiff,

   vs.

   ROBERT BENJAMIN BREWSTER,

         Defendant.
   ___________________________/

                       ORDER ON DEFENDANT’S MOTION FOR EARLY
                         TERMINATION OF SUPERVISED RELEASE

          THIS CAUSE comes before the Court upon the Defendant’s Motion to Terminate

   Supervised Release (D.E. 1401). The Government and U.S. Probation Officer object to early

   termination indicating that compliance alone is not sufficient to terminate supervision and due to

   the nature and circumstances of the offense and history of the defendant. After reviewing the

   Defendant’s motion, the Government and U.S. Probation Officer’s responses, it is

          ORDERED AND ADJUDGED that Defendant’s Motion to Terminate Supervised

   Release (D.E. 1401) is DENIED.

          DONE AND ORDERED at West Palm Beach, Florida this 4th day of June, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge


   cc:    Counsel of Record
          Robert Benjamin Brewster, Defendant
